Citation Nr: 0833020	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  02-02 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a lung 
disorder.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1954 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in January 2001 by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application to reopen his claim for service 
connection for a lung disorder.  

As a preliminary matter, a procedural review of the veteran's 
claim is warranted.  The veteran filed an original claim for 
service connection for a lung condition as well as a right 
knee disorder and a back disorder in October 1975.  In a 
rating action dated in December 1975, the RO granted service 
connection for the right knee disability and denied service 
connection for a lung condition and a spine disability.  In a 
letter dated in January 1976, the RO notified the veteran of 
the decision to grant service connection for the right knee 
disability, but did not address the denial of service 
connection for his claimed spine and lung disabilities.  The 
veteran did not appeal the December 1975 decision.

In January 1990 the veteran filed an application to reopen 
his claims for service connection for a lung disorder and 
back disorder.  In a letter dated in March 1990, the RO 
explained that his claims were previously denied, and he 
needed to submit medical evidence that showed service 
incurrence or aggravation.  No additional evidence was 
received from the veteran.

In September 2000 the veteran filed an application to reopen 
his claim for a lung disorder, pulmonary fibrosis.  In a 
rating action dated in January 2001, the RO denied the claim 
to reopen, noting that the evidence submitted was not new and 
material because it did not provide a link between the 
veteran's current lung disability and military service.  The 
veteran filed a timely appeal.  

The veteran testified before RO personnel in April 2002; a 
transcript of that hearing is of record.  

In April 2003, the Board remanded the veteran's claim for a 
travel board hearing.  The veteran testified during a hearing 
before the undersigned Veterans Law Judge in October 2003; a 
transcript of that hearing is of record.

In a November 2004 Remand, the Board observed that the 
January 1976 letter to the veteran failed to inform him of 
any decision regarding his claimed lung disorder and 
concluded that the issue of service connection, therefore, 
remained open since that time.  The claim was remanded to 
allow the RO to provide proper VCAA notice regarding the duty 
to assist and notify the veteran about the elements necessary 
to substantiate his claim for service connection.

In an SSOC dated August 2, 2006, the RO stated that the claim 
for service connection for a lung condition was considered 
reopened, but the evidence continued to show that the 
condition was not incurred in or aggravated by military 
service.  Five days earlier, however, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) on July 
27, 2006 held in Deshotel v. Nicholson, 457 F.3d 1258, 1261 
(2006), that where the veteran files more than one claim with 
the RO at the same time, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.  Here, in 
February 1975, the RO acted favorably in granting the 
veteran's claim for a knee disability, but denied the claim 
for a lung disorder.  He was properly notified in a January 
1976 letter of the decision to grant service connection for 
his knee disability, but the denial of the lung disorder was 
not specifically addressed; the appeal period began to run as 
of that date.  As the veteran did not appeal any action of 
the RO, the December 1975 decision is final. 

In March 2007, the Board remanded the veteran's claim for 
further development and continued to characterize the issue 
as entitlement to service connection.  However, based on the 
discussion above, the Board must now consider whether the 
veteran has submitted new and material evidence to reopen a 
claim for entitlement to service connection for a lung 
disorder.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a December 1975 rating decision, the RO denied the 
veteran's claims for service connection for a lung disorder 
and a back disorder and awarded service connection for a 
right knee disorder; although notified of the award of 
service connection for a right knee disorder, the veteran did 
not initiate an appeal as to the denial of a lung disorder or 
back disorder.

3.  Evidence associated with the claims file since the 
December 1975 denial, when considered by itself or in 
connection with evidence previously assembled, bears directly 
and substantially upon the veteran's claim for service 
connection for a lung disorder, and is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  A lung disorder is not shown to have been the result of a 
disease or injury during military service.


CONCLUSIONS OF LAW

1.  The RO's December 1975 denial of service connection for a 
lung disorder is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2007); Deshotel v. 
Nicholson, 457 F.3d 1258, 1261 (2006).

2.  As evidence received since the RO's December 1975 denial 
is new and material, the veteran's claim for service 
connection for a lung disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (prior to 
August 29, 2001).

3.  A lung disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

Information concerning the VCAA was provided to the appellant 
by the AMC in correspondence dated in January 2005 and May 
2007.  These letters notified the appellant of VA's 
responsibilities in obtaining information to assist him in 
completing his claim and identified the appellant's duties in 
obtaining information and evidence to substantiate his claim.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Because of the favorable outcome in this appeal of the new 
and material issue, any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving new and material evidence is harmless error.

New and Material Evidence

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
Federal regulations defined "new and material evidence" as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See 38 C.F.R. § 3.156(a) (prior to August 29, 
2001).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The pertinent evidence of record at the time of the December 
1975 rating action consisted of the veteran's original claim 
for service connection, service treatment records, and a VA 
respiratory examination report and x-ray report dated in 
October 1975.  Based on the evidence of record, the RO 
concluded that the veteran's claimed lung disorder was not 
shown by the evidence of record, as x-ray of the chest showed 
the heart and great vessels to be of average size and shape 
and the lung fields to be clear; respiratory examination 
showed the chest to be clear to "P and A" (percussion and 
auscultation).

The veteran requested that his claim for service connection 
for a lung disorder be reopened in correspondence received in 
January 1990.  He submitted no evidence in support of his 
claim, and therefore, no action was taken by the RO at that 
time.

The veteran requested that his claim for service connection 
for a lung disorder be reopened in correspondence received in 
September 2000.  Evidence submitted since the December 1975 
determination includes of two private examination reports 
from Pittsburgh Diagnostic Clinic dated in September 1977 and 
October 1984, treatment records from the Butler VA Medical 
Center (VAMC) dated from July 1979 to February 2002, a March 
1990 VA examination report, statements from the veteran and 
his representative, treatment records from the Oakland VAMC 
dated from May 2001 to February 2002, a transcript of the 
April 2002 hearing before RO personnel, a transcript of the 
October 2003 hearing before the Board, treatment records from 
the Pittsburgh VAMC dated from May 2001 to January 2005, a 
reply from the Pittsburgh VAMC dated in April 2006 that 
indicated no records were available for the veteran from 
January 1975 to January 1980, and a VA examination report 
dated in April 2008.

In the April 2008 VA examination report, the physician opined 
that the veteran's current lung disorders of COPD (chronic 
obstructive pulmonary disease) and lung cancer can be and 
were more likely as not a consequence of the veteran's 
chronic smoking.  The evidence was not previously submitted 
and bears directly and substantially upon the issue of 
whether the veteran's current lung disability is related to 
military service.  Further, this evidence is neither 
cumulative nor redundant, but by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  See 
See 38 C.F.R. § 3.156(a) (prior to August 29, 2001).  
Therefore, the claim must be reopened and re-adjudicated on 
the merits.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran contends that at the time of his Air Force 
retirement examination, he was told that x-rays revealed 
spots on his lungs that were caused by smoking, and he 
believes that this statement was a lie.  

The veteran's Air Force DD Form 214 (Report of Discharge From 
Active Duty) reflects that his military occupational 
specialty (MOS) was flight facilities equipment technician, 
and his secondary MOS was personnel supervisor.  A December 
1954 enlistment examination report noted normal lung and 
chest findings as well as negative chest x-ray results.  
Service treatment notes dated in December 1954 indicated that 
the veteran was treated for colds.  A report dated in August 
1956 recorded that the veteran was exposed to ionizing 
radiation.  A radiographic (x-ray) report dated in October 
1956 noted normal pulmonary, cardiac, and diaphragmatic 
shadows.  A reenlistment examination report dated in November 
1956 listed normal lung and chest findings as well as 
negative chest x-ray results.  A December 1958 routine 
radiographic report found normal chest, heart, and lungs 
findings.

In a December 1960 service treatment note, the veteran 
complained of chest pain.  X-rays were noted to be "still 
negative."  A November 1963 electrocardiographic (EKG) 
summary listed PVC (premature ventricular contractions), 
otherwise normal EKG.  In a May 1964 treatment note, the 
veteran complained of chest pain that increased with walking 
without shortness of breath.  The impression was "muscle 
'cold'".  A May 1964 EKG noted an impression of anxiety 
versus chest wall; however, the final summary was, "normal 
EKG".  A May 1964 radiographic report indicated that the 
veteran complained of right chest pain that increased with 
activity.  X-ray films of the chest were negative.  In a 
treatment note dated in August 1966, the veteran complained 
of a cold and chest congestion.

In a service treatment note dated in February 1973, the 
veteran complained of chronic burning eyes, dyspnea 
(shortness of breath), and a recent 30-pound weight gain.  He 
reported that he smoked 2 packages of cigarettes every day.  
On physical examination, the physician noted that the veteran 
was obese and had clear lungs and prescribed a weight 
reduction diet and advised the veteran to discontinue 
smoking.  In a radiographic report dated in February 1973, 
pertinent clinic history was listed as dyspnea - heavy 
smoker.  The report noted that PA (posterior-anterior) chest 
showed increased interstitial markings throughout both lung 
fields which is small, nodular, and diffuse.  No definite 
pneumonitis was seen.  The heart and great vessels were noted 
to be negative.  The impression was increased interstitial 
markings as described.  A service retirement examination 
report dated in July 1974 noted normal lung and chest 
findings as well as negative chest x-ray findings.  In a May 
1975 medical history report, the veteran indicated that he 
had in the past, experienced pain or pressure in his chest, 
but had not experienced shortness of breath.  A notation by 
the physician indicated an EKG conducted at the time of the 
complaint revealed PVCs that were attributed to excessive 
intake of stimulants with no chest pain since.  A May 1975 
service retirement examination report noted normal lung and 
chest findings, negative chest x-ray results, and 
recommendations to stop smoking and lose weight.  

An October 1975 VA examination report did not include 
findings related to his claimed lung disorder.  An October 
1975 VA chest x-ray report noted the veteran's heart and 
great vessels to be average size and shape, and the lung 
fields were noted to be clear.  

In a private examination report from the Pittsburgh 
Diagnostic Clinic dated in September 1977, the veteran stated 
that he had recently been experiencing exertional dyspnea 
that he attributed to smoking a pack of cigarettes daily as 
well as occasional chest pain that was not related to 
exertion.  The physician discussed nicotine overuse with the 
veteran and advised him to stop smoking because of the known 
association of smoking and premature heart disease as well as 
carcinoma to the lung and bladder.  The diagnoses were 
essential hypertension, overuse of nicotine, and mild 
exogenous obesity.

A Butler VAMC respiratory consultation report dated in 
September 1983 commented that the veteran had normal PFTs 
(pulmonary function tests) and flow volume loop.  A September 
1983 VA chest x-ray listed an impression of normal heart and 
lungs.  In VA treatment notes dated in October 1983 the 
veteran complained of chest congestion and intermittent chest 
pain with cough.  He reported that he smoked 20 cigarettes 
per day.  In a private examination report from the Pittsburgh 
Diagnostic Clinic dated in October 1984, the veteran 
complained of a sometimes-productive, slight, chronic 
irritative cough for a month or more.  He denied any wheezing 
or dyspnea and reported that he continued to some about a 
pack of cigarettes a day.  The interpretation of pulmonary 
function testing was slight obstructive impairment.

A Butler VAMC chest x-ray report dated in October 1988 listed 
an impression of heart of normal size with no definite active 
process; the findings, however, should be correlated with 
occupational history of the patient to exclude 
pneumoconiosis, or interstitial fibrosis.  A VA pulmonary 
consultation note dated in May 1989 indicated that a PFT 
showed moderate airway obstructive disease.  A VA chest x-ray 
report dated in May 1989 listed an impression of mild diffuse 
interstitial fibrosis.  In a VA treatment note dated in 
December 1989 the veteran stated that he had quit smoking 3 
months ago and had gained 15 pounds.  The impression was 
moderate COPD.

In a March 1990 VA examination report the examiner noted that 
he advised the veteran to stop smoking in September 1989.  
The veteran stated that he quit smoking on September 10, 1989 
but continued to have shortness of breath from respiratory 
problems and was unable to walk very far.  The diagnosis was 
COPD.

VA outpatient treatment records reflect that the veteran 
continued to complain of, and received treatment for COPD.  

Records reflect that in May 2001, the veteran was found to 
have lung cancer in the left upper lobe.  This was removed by 
a lobectomy in May 2001.   

In an Oakland VAMC preoperative evaluation note dated in May 
2001, the veteran reported chest pain throughout his life 
that increased in frequency over the last 4 to 5 months.  He 
stated that he has had some dyspnea on exertion since 1974.  
He reported smoking one pack of cigarettes for 30 years and 
that he had not smoked for 12 years.  In a pulmonary 
evaluation note dated in May 2001, the veteran reported to 
the pulmonologist that he was a former smoker with a 60 p-y 
exposure (2 packs per day for 30 years) and that he quit in 
1989. 

An Oakland VAMC hematology and oncology note dated in July 
2001 revealed that the veteran underwent a left upper 
lobectomy in May 2001 and that pathology revealed a 2.1 
centimeter bronchoalveolar adenocarcinoma.  The physician 
concluded that the lung cancer was successfully and 
completely resected and indicated that no further 
intervention was necessary at that time.  

In a VA pulmonary consultation note dated in January 2002, 
the veteran reported he was a pack-a-day smoker for at least 
30 years, and he quit in 1989.  He stated that over the last 
20 years he has been short of breath when exerting himself.  
He further stated that he presently experienced dyspnea when 
he walks up steps or exerts himself heavily.  The physician 
indicated that PFTs revealed a moderate obstructive disease 
with decreased DLCO consistent with emphysema.  The 
assessment was history of left upper lobectomy secondary to 
adenocarcinoma, stress test with a normal EF (ejection 
fraction) and no ischemic changes, and PFTs consistent with 
emphysema.  The physician opined that the veteran's dyspnea 
was secondary to emphysema.

In a statement submitted with his substantive appeal received 
in January 2002, the veteran asserted that he did have a lung 
condition in service, the fact of which is supported by three 
x-rays, including at least one that showed spots on his 
lungs.  He stated that he applied for service connection for 
a lung condition based on these x-rays shortly after his 
retirement for service.  He added that his lung condition did 
not have a name until 1988 and that in 2001 the name of his 
disorder was lung cancer.

In an April 2002 hearing before RO personnel, the veteran 
reported that he first experienced a lung problem at his 
retirement physical when he was told that he had spots on his 
lung caused by smoking.  He asserted that he has had a 
chronic lung condition for which he has received treatment 
from VA medical facilities since  1975.

In October 2003, the veteran testified at a travel Board 
hearing that the cancer removed from his lung was the direct 
result of something that happened while in service.  He 
stated that at his retirement physical he was called back 
twice for additional chest x-rays and became a little 
concerned because he was a smoker.  He further testified that 
he was told that he had spots on his lungs, and at that time 
"that's all it was"; there was no diagnosis.  He added that 
6 months later when he retired he applied for disability 
because he was having a lung problem - shortness of breath.  
He stated that 10 years later in 1989 he found out that he 
had pulmonary fibrosis.

Additional VA treatment records dated from May 2001 to June 
2005 show follow up for the veteran's status post left upper 
lobectomy for adenocarcinoma.

In a statement received in September 2005, the veteran 
indicated that he currently experiences shortness of breath 
and that he believed the condition of his lungs at the time 
of his military retirement developed into lung cancer.  He 
reported that both the doctor at separation and his VA doctor 
told him that his lung problem in 1975 and lung cancer in 
2001 were caused by smoking.

In a VA pulmonary examination report dated in April 2008, the 
examiner indicated that he reviewed the veteran's 2-volume 
claims file.  The veteran reported that he had no cancer 
recurrence since his surgery in May 2001.  He indicated that 
he quit smoking in 1989, and he had dyspnea on exertion, but 
no cough.  Following a physical examination and pulmonary 
function test, the diagnoses were chronic obstructive 
pulmonary disease and resolved left lung cancer.  In 
providing a medical opinion, the examiner observed that the 
veteran had a February 1973 chest x-ray done, and repeat 
films were taken, because of increased interstitial markings 
noted throughout bilateral lung fields that were small, 
nodular, and diffuse.  An October 1973 chest x-ray was noted 
to be normal.  The examiner observed that there was not any 
lung treatment in the 2 years prior to military retirement, 
and that the October 1975 VA chest x-ray was normal.  

After a comprehensive review of the veteran's medical 
records, the examiner opined that the veteran chose to smoke 
during his Air Force career.  Noting the veteran's COPD 
diagnosed in 1984 and the mass discovered on his left upper 
lung in March 2001, the examiner concluded that these chronic 
conditions can be - and more likely as not are a consequence 
of the veteran's chronic smoking.

Analysis

The main evidence portending that the veteran's service in 
the military caused his lung disorder comes from him 
personally.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

A February 1973 in-service chest x-ray report attributed the 
veteran's reported dyspnea to his heavy smoking.  Subsequent 
in-service chest x-ray reports dated in July 1974 and May 
1975 were negative.  The remainder of his service treatment 
records reflects no ongoing complaints or treatment for a 
chronic lung condition, and the veteran stated during his 
April 2002 RO hearing that he first experienced a lung 
problem at his military retirement physical.  In fact, the 
first evidence of a chronic lung disorder in the evidence of 
record appears in a VA consultation note dated in May 1989 
that listed an impression of mild diffuse interstitial 
fibrosis.  COPD was initially diagnosed in December 1989.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
may be considered evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Additionally, none of the competent evidence of record 
provides a link between the veteran's current shortness of 
breath, interstitial fibrosis, COPD, or carcinoma and his 
active service.  On the contrary, the veteran's service 
treatment records and post-service treatment records - as 
well as the veteran's own statements - provide a clear, 
consistent link to his reported 30-year cigarette use and his 
complaints of shortness of breath and subsequent lung 
disorders.  Without medical evidence of a nexus between a 
claimed in-service disease or injury and the present disease 
or injury, service connection cannot be granted on a direct 
basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board points out that for claims received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  For the purpose of this section, 
the term "tobacco products" means cigars, cigarettes, 
smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  
38 C.F.R. § 3.300 (2007).  As discussed above, the veteran 
did not appeal the December 1975 decision that denied service 
connection for a lung disorder, and that decision became 
final.  

In addition to the medical evidence, the Board has considered 
the assertions that the veteran and his representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the veteran's belief that he has a 
current lung disability as a result of events during military 
service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran is a layperson without the appropriate medical 
training or expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the lay 
assertions as to the nature or etiology of his claimed lung 
disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for a lung disorder must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for a lung 
disorder; to this extent, the appeal is allowed.

Entitlement to service connection for a lung disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


